Citation Nr: 1530580	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  12-25 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to benefits under programs administered by the United States Department of Veterans Affairs.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The appellant served on active duty from December 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an administrative decision issued in October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California that found the character of the appellant's discharge from service to be a bar to VA benefits. 

FINDINGS OF FACT

1.  The appellant received an other-than-honorable discharge from service, based on a series of disciplinary infractions that culminated in a period of absence without leave for a period of more than 180 continuous days.

2.  The appellant has not offered compelling circumstances to warrant his absence without leave.

3.  The appellant's other-than-honorable discharge was upgraded to a discharge under honorable conditions (general) by the Department of Defense Special Discharge Review Panel, but a subsequent review by the Army Discharge Review Board under uniform standards did not affirm the upgraded discharge.


CONCLUSION OF LAW

The character of the appellant's discharge is a statutory bar to entitlement to VA benefits.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. § 3.12(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Because this case involves a legal question regarding whether the appellant has legal standing to apply for VA benefits, the Veterans Claims Assistance Act (VCAA) is not applicable to this appeal.

However, the Board notes that the appellant has been afforded every opportunity to submit evidence in support of his claim.

The RO sent the appellant a Statement of the Case (SOC) in August 2012 that provided him the specific reasons the claim had been denied as well as a complete copy of the applicable regulations.  The appellant had ample opportunity to respond before the appeal was certified to the Board for review.  

In any event, the appellant has not identified any prejudice due to error in the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The appellant has been advised of his right to representation and his right to a hearing prior to adjudication.  VA medical examination is not required because there are no medical issues associated with the claim.  The appellant has not identified, and the evidence of record does not suggest, that there is any existing evidence that should be obtained before the Board proceeds to adjudicate the appeal.

Under these circumstances, the Board finds that the appellant is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the question of whether the character of his discharge serves to bar his claim for the VA benefit claimed on appeal.

Applicable Legal Principles

There are two types of character-of-discharge bars to establishing entitlement to VA benefits: "statutory bars" under 38 C.F.R. § 3.12(c) and "regulatory bars" under 38 C.F.R. § 3.12(d).  Insanity is a defense against either a statutory bar or a regulatory bar.

Applicable in this case is a "statutory bar" under 38 C.F.R. § 3.12(c) (6); i.e., by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days.  This bar to benefit entitlement does not apply if there are compelling circumstances to warrant the prolonged unauthorized absence.  This bar applies to any person awarded an honorable or general discharge prior to October 8, 1977, under one of the programs listed in 38 C.F.R. § 3.12(h).

The following factors will be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence.

(i) Length and character of service exclusive of the period of prolonged AWOL.  Service exclusive of the period of AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the nation. 

(ii) Reasons for going AWOL.  Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wound or other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.

(iii)  A valid legal defense exists for the absence which would have precluded a conviction for AWOL.  Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  For the purposes of this paragraph, the defense must go directly to the substantive issue of absence rather than to procedures, technicalities or formalities.

38 C.F.R. § 3.12(c).

Unless a discharge review board established under 10 U.S.C. § 1553 determines on an individual basis that the discharge would have been upgraded under uniform standards, an honorable or general discharge awarded under one of the following programs does not remove any bar to benefits imposed under this section: (1) the President's directive of January 19, 1977, implementing Presidential Proclamation 4313 of September 16, 1974; (2) the Department of Defense special discharge review program effective April 5, 1977; or, (3) an discharge review program implemented after April 5, 1977, that does not apply to all persons administratively discharged or released from active military service under other-than-honorable conditions.  38 C.F.R. § 3.12(h).

Evidence and Analysis

The appellant's service personnel record includes a March 1970 memorandum from the Correctional Holding Detachment in Fort Sill, Oklahoma, recommending that he be separated with an undesirable discharge based on unfitness.  Enclosed with the memorandum is an Extract of Military Records of Previous Convictions documenting three trials by special courts martial for a total of five periods of AWOL, the last of which was for a period of more than 180 continuous days (7 August 1969 to 24 February 1970).  The appellant's enlisted qualification record shows awards of the Combat Infantry Badge (CIB) and Purple Heart Medal, and also shows that during his last period of AWOL the appellant was apprehended by civilian authorities in Oklahoma after being dropped from the Army's rolls as a deserter.  An accompanying psychiatric evaluation noted that the appellant's AWOLs had started while he was still in basic training, initially because he was homesick but later because he hated the Army; the psychiatrist stated the appellant was able to tell right from wrong and had no current psychiatric disability.  The stockade chaplain stated the appellant's attitude toward further service was negative because he had a hardship situation at home that he felt required his presence; the chaplain stated the appellant's past record and current attitude indicated he was no longer capable of useful service and his further retention would serve no useful purpose.  The appellant was counseled as to the potential adverse consequences of a discharge for unfitness, including ineligibility for veterans' benefits.  The appellant waived counsel, appearance before a board of officers or consideration by a board of officers, and declined to submit a statement on his own behalf.    

While there are several DD Forms 214 of record, it appears that the appellant's first DD Form 214 was characterized as other-than-honorable (OTH) based on unfitness.

A previous VA administrative decision, issued in January 1977, held the appellant's undesirable discharge reflected service that had been under dishonorable conditions (continual disregard for authority and three courts martial, reflective of willful and persistent misconduct) and thus constituted a regulatory bar to VA benefits.   

The file contains a July 1977 letter notifying the appellant that a Department of Defense Special Discharge Review Panel (DOD-SDRP) had upgraded his discharge to Under Honorable Conditions (General) effective from June 10, 1977.  Thereafter, the appellant was issued a new DD Form 214 showing character of discharge as under honorable conditions (UHC).  

In September 1978 the appellant's file was revisited by the Army Discharge Review Board (ADRB) to determine whether the previous decision by the DOD-SDRP should be affirmed. In a unanimous decision, the members of the ARDB found the appellant had been discharged for shirking, and although the record included service in Southeast Asia and award of the Purple Heart Medal the record also showed numerous acts of indiscipline with two Article 15s, three special courts martial and 563 days of time lost due to AWOL and confinement.  Based on the record, and on the lack of actions to explain or mitigate the acts of indiscipline, the ARDB did not affirm the upgraded discharge under the uniform standards.

In October 1978 the ARDB sent the appellant a letter advising him that the ARDB had not affirmed the decision of the DOD-SDRP to upgrade his discharge.  The letter advised the appellant that this decision would not change his present discharge but could impact his eligibility for VA benefits.

In his claim on appeal, the appellant requested service connection for a disability of the right ankle.  The RO subsequently issued the administrative decision on appeal denying compensation benefits, based on a determination that the appellant's service constitutes a statutory bar to benefits.

In his Notice of Disagreement the appellant argued that he is entitled to VA benefits because his discharge had been upgraded to UHC by the DOD-SDRP.  He also argued that he currently receives VA medical treatment based upon his upgraded DD Form 214.

Review of the evidence above clearly shows the appellant was discharged for a pattern of AWOL, including one period in excess of 180 continuous days.  Further, although the DOD-SDRP changed his discharge from OTH to UHC, that action was not affirmed by the ADRB.  As noted above, a decision by the DOD-SDRP does not remove a bar to benefits unless it is subsequently affirmed; see 38 C.F.R. § 3.12(h)(2).  Accordingly, under the plain meaning of 38 C.F.R. § 3.12(c), the appellant is barred by statute from entitlement to VA compensation benefits.

As required by regulation, the Board has considered whether there are compelling circumstances to warrant the appellant's absence without leave.  

In regard to length and character of service, this was carefully considered by the ADRB but found to be not compelling.  Further, neither the Army Chaplain nor the Army psychiatrist at the time of the appellant's separation from service cited the appellant's service in Vietnam, to include his wound received, as a factor mitigating or justifying his pattern of disciplinary infractions, which the psychiatrist noted began during his first few months of service and well prior to deployment to Vietnam.  Finally, the appellant's entire chain of command, to include the convening authority in his three special courts martial, would have considered his length and character of service but nonetheless determined he should be separated from service.  The Board concludes that the length and character of the appellant's service, exclusive of the period of prolonged AWOL, was not of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the nation. 

In regard to reasons for going AWOL, the Army Chaplain noted that the appellant reported family problems at home that he felt required his presence, but these were offered as a reason for not challenging his separation, not as a reason for going AWOL.  As noted above, the appellant's entire chain of command would have considered any extenuating or mitigating circumstances offered by the appellant at the time, but if any such reasons were offered by the appellant they were unconvincing.  The appellant has had every opportunity to offer reasons for going AWOL to his chain of command, to the DOD-SDRP, to the ADRP and to VA, but no such reasons were offered.  The Board concludes there are no compelling reasons for the appellant to go AWOL, express or inferred, that can be considered in adjudication of this issue.

Finally, there is no apparent valid legal defense for the appellant's absence which would have precluded a conviction for AWOL, since he was convicted of such AWOL by special court martial, during which he had the assistance of counsel.  

In sum, based on the evidence and analysis above the Board finds that the character of the appellant's discharge is a statutory bar to entitlement to VA benefits.   Accordingly, the appeal must be denied.


ORDER

Entitlement to VA benefits is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


